       Case MDL No. 2942 Document 353 Filed 06/01/20 Page 1 of 12




                        BEFORE THE UNITED STATES
               JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS                         MDL No. 2942
INTERRUPTION PROTETION INSURANCE
LITIGATION



  CUMBERLAND MUTUAL FIRE INSURANCE COMPANY 'S RESPONSE IN
  OPPOSITION TO THE MOTION TO CONSOLIDATE CERTAIN MATTERS
                  PURSUANT TO 28 U.S.C. § 1407


       Defendant Cumberland Mutual Fire Insurance Company (“Cumberland”), in the

matter of N&S Restaurant LLC, on behalf of itself and all others similarly situated v.

Cumberland Mutual Fire Insurance Company, filed in the District of New Jersey, Case

No. 1:20-cv-05289, hereby submits this Interested Party Response in Opposition to the

Motions to Transfer (ECF Nos. 1 and 4).

                                  LEGAL STANDARD

       Transfer and consolidation of civil cases into multidistrict litigation is proper

under 28 U.S.C. § 1407 when (1) “civil actions involving one or more common questions

of fact are pending in different districts,” (2) “transfers for such proceedings will be for

the convenience of parties and witnesses,” and (3) transfer “will promote the just and

efficient conduct of such actions.” While each of these provisions must be satisfied, the

MDL Panel should “weigh the interests of all parties and . . . consider multidistrict

litigation as a whole” in determining whether to transfer these actions. In re Stirling

Homex Corp. Sec. Litig., 442 F. Supp. 547, 550 (J.P.M.L. 1977).




                                             1
       Case MDL No. 2942 Document 353 Filed 06/01/20 Page 2 of 12




  I.   Plaintiffs’ Motions to Transfer Should Be Denied Because Common
       Questions of Law and Fact Do Not Predominate Among the Various Related
       Actions

       In the instant case, pretrial transfer and consolidation under § 1407 is neither

appropriate nor necessary. Several plaintiffs have filed motions to transfer which seek to

consolidate both individual and class action lawsuits filed against different insurance

carriers who have issued different insurance policies which are governed by different

states’ laws and may be subject to different evolving statewide stay-at-home orders. See

In re Ins. Cos. “Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363

(J.P.M.L. 2007) (denying motion to transfer insurance lawsuits because the “actions

before us are against different defendant insurance companies and involve different

contracts” and “Section 1407 centralization would [not] serve the convenience of the

parties and witnesses or further the just and efficient conduct of this litigation”).

       Admittedly, the subject actions arise out of a common circumstance and share a

common legal issue surrounding “business interruption” loss and “civil authority”

coverage following state-mandated shutdowns of businesses during the COVID-19

pandemic. Various cases noticed as related actions generally turn upon the question of

whether a closure due to an executive order shutting down non-essential businesses

constitutes a direct physical loss or damage to property. Yet this inquiry will depend

upon insurance policy interpretation under unique state laws, state court precedents that

may affect how COVID-19 business interruption insurance claims are resolved, and state-

specific legislation that may attempt to nullify virus exclusion provisions. See, e.g.,

“COVID-19 State Legislation Could Shake Up Insurance Contracts,” Bloomberg Law




                                               2
       Case MDL No. 2942 Document 353 Filed 06/01/20 Page 3 of 12



5/12/20 (https://news.bloomberglaw.com/us-law-week/insight-covid-19-state-legislation-

could-shake-up-insurance-contracts). In particular, the outcome of each case will depend

on each state’s interpretation of the phrase “direct physical loss or damage” and each

state’s law governing the enforceability of anti-concurrent causation clauses.

   A. The Anti-Concurrent Causation Clause in Cumberland’s Policy Makes N&S
      Restaurant LLC v. Cumberland Mutual Fire Insurance Company
      Dispositively Distinguishable.

       For instance, in N&S Restaurant LLC on behalf of itself and all others similarly

situated v. Cumberland Mutual Fire Insurance Company, the exclusions within the

Cumberland policy include a “virus exclusion” which is introduced by a prominent and

unambiguous anti-concurrent causation clause:

       A. Exclusions

           1. We will not pay for loss or damage caused directly or indirectly by
              any of the following. Such loss or damage is excluded regardless
              of any other cause or event that contributes concurrently or in any
              sequence to the loss. These exclusions apply whether or not the
              loss event results in widespread damage or affects a substantial
              area.
              ....

               j. Virus Or Bacteria

                   (1)   Any virus, bacterium or other microorganism that induces
                         or is capable of inducing physical distress, illness or
                         disease.


       (See Cumberland Mutual’s Motion to Dismiss for Failure to State a Claim,

Docket No. 6, Exhibit B, pp. 17-18: https://ecf.njd.uscourts.gov/doc1/119115991468)

       The United States District Court of New Jersey has previously noted that under

the common law “efficient proximate cause” doctrine, a loss is covered so long as an




                                             3
       Case MDL No. 2942 Document 353 Filed 06/01/20 Page 4 of 12



insured cause of loss is the first link in a chain of causation that leads to a loss.

Assurance Co. of Am., Inc. v. Jay-Mar, Inc., 38 F. Supp. 2d 349, 353 (D.N.J. 1999). See

also Schroeder v. State Farm Fire & Cas. Co., 770 F. Supp. 558, 561 (D. Nev. 1991) (the

efficient proximate cause doctrine “provides that when a loss is sustained by a sequence

or concurrence of at least two causes, one covered under the policy and the other

excluded under the policy, the cause setting the chain of events in motion is the cause to

which the loss is attributed. Thus, if the ‘first’ cause is covered, the loss is covered even

if an uncovered loss is involved in the chain of events.”)

       In New Jersey, however, anti-concurrent causation clauses effectively supersede

the “efficient proximate cause” approach by excluding coverage of any loss to which an

excluded cause contributes – even where the final cause in the sequential link is covered.

The Jay-Mar court held that:

               New Jersey would follow the majority rule regarding loss due to
               sequential causes: there is no violation of public policy when
               parties to an insurance contract agree that there will be no coverage
               for loss due to sequential causes even where the first or the last
               cause is an included cause of loss.

38 F. Supp. 2d at 354.

       In 2018, the New Jersey Appellate Division expressly acknowledged the

enforceability of anti-concurrent causation clauses. Wear v. Selective Ins. Co., 455 N.J.

Super. 440, 454 (App. Div. 2018) (“In a situation where ‘two or more identifiable causes

– one a covered event and one excluded – may contribute to a single property loss,’ there

is coverage absent an anti-concurrent or anti-sequential clause in the policy.”) (emphasis

added) Accordingly, even if the Executive Order which prompted the closure of N&S




                                             4
         Case MDL No. 2942 Document 353 Filed 06/01/20 Page 5 of 12



Restaurant LLC or those similarly situated, were sufficient to entitle it to coverage under

the “Business Income,” “Extra Expense,” or “Civil Authority” provisions, application of

the policy’s virus exclusion, in conjunction with the anti-concurrent causation preamble,

would separately and independently exclude its claims from coverage. Thus, inclusion of

an anti-concurrent causation clause renders the “efficient proximate cause/Appleman’s

Rule” on which Plaintiff N&S Restaurant LLC and putative class members rely

inapplicable to the Cumberland policy and therefore dispositively distinguishable from all

other insurance policies in the nation which do not include enforceable anti-concurrent

causation clauses.

         For this reason, common questions of law do not predominate across all of the

cases included in the motions to transfer and the cases noticed as “related actions,” as the

fundamental questions concerning how common coverage issues, specifically with

respect to business interruption losses, are affected by the executive orders resulting from

the COVID-19 pandemic impact are unique to each state and each insurance policy at

issue.

         See In re Rely Tampon Prods. Liab. Litig., 533 F. Supp. 1346, 1347 (J.P.M.L.

1982) (denying transfer where Panel was not persuaded “that these common questions of

fact will predominate over individual questions of fact present in each action”); In re

Pharmacy Benefit Plan Adm’rs Pricing Litig., 206 F. Supp. 2d 1362, 1363 (J.P.M.L.

2002) (denying transfer because even though “these five actions clearly share common

legal questions and, perhaps, a few factual questions, unique questions of fact

predominate over any common questions of fact”); In re Sears, Roebuck and Co.




                                             5
        Case MDL No. 2942 Document 353 Filed 06/01/20 Page 6 of 12



Bankruptcy Debtor Redemption Agreements Litig., No. 1389, 2001 U.S. Dist. LEXIS

975, at *1 (J.P.M.L. Jan. 31, 2001) (noting that “individual, not common questions of fact

rise to the forefront”).

    B. The Motions to Transfer Should Be Denied Because No Specific Common
       Factual Issues Predominate Across All the Related Actions.

        In addition to the unique legal inquiries fundamental to each case, there are no

specific common factual issues which predominate besides the fact that various plaintiffs

had to shut down in response to executive orders issued by the different states in which

they are located in light of the COVID-19 pandemic. See In re Highway Acc. Near

Rockville, Conn., 388 F. Supp. 574, 575 (J.P.M.L. 1975) (denying motion to transfer and

reasoning that simply because the actions “arise from the same disaster does not ipso

facto mean that their coordination or consolidation under Section 1407 is appropriate”).

As correctly stated in the memorandum of law in opposition to motion for transfer

submitted by the plaintiffs in the matter of Big Onion Tavern Grp., LLC v. Society Ins.,

Inc., No. 1:20-cv-2005 (N.D. Ill. Mar. 27, 2020) (ECF No. 198), the insurance policies

issued by Cumberland in N&S Restaurant LLC, on behalf of itself and all others similarly

situated v. Cumberland Mutual Fire Insurance Company, No. 1:20-cv-05289 (D.N.J.

April 29, 2020) contain terms that are materially different from the policies governing

many of the other plaintiffs’ claims, such as the ones issued by Society Insurance, Inc.

        For example, the Society Insurance policies do not contain a virus exclusion

clause which other insurance carriers (including Cumberland) relied upon to deny

coverage. See Exhibit A. See also ECF No. 198-4, Exhibit D, pp. 82-83. Additionally,

the Society Insurance policies, unlike the policy issued by Cumberland, include express




                                             6
       Case MDL No. 2942 Document 353 Filed 06/01/20 Page 7 of 12



“contamination” coverage, which covers business interruption losses when a business is

suspended due to a harmful condition that “prohibits access” to an insured location due to

“an action by a public health or other governmental authority.” See Exhibit A. See also

ECF No. 198-4, Exhibit D, pp. 85-86. Therefore, the policies at issue do not contain

“standard or near-standard terms across all the property insurance policies at issue . . .

irrespective of which insurer issued the particular policy.” See ECF No. 4. For each

claim, the policy issued to that plaintiff must be reviewed and coverage must be assessed

in light of the specific terms and provisions in that policy.

       Moreover, while the COVID-19 pandemic undeniably has affected the country, its

impact on businesses varies significantly by the scope and duration of each state’s “stay-

at-home” order. For example, Governor Wolf of Pennsylvania did not issue a stay-at-

home order until April 1, 2020 and has already announced the reopening of 24 counties

starting May 8.      See https://www.governor.pa.gov/newsroom/gov-wolf-sec-of-health-

extend-statewide-stay-at-home-order-until-may-8/;

https://www.governor.pa.gov/newsroom/gov-wolf-announces-reopening-of-24-counties-

beginning-may-8/.

       On the other hand, Governor Pritzker of Illinois issued a stay-at-home order on

March 21, 2020 and has extended the order with certain modifications until the end of

May.        See https://www.chicago.gov/city/en/sites/covid-19/home/stay-at-home-order-

faq.html.

       As a result of the differing scope and duration of states’ stay-at-home orders,

plaintiffs’ claims will involve fundamentally different liability assessments and damage




                                              7
        Case MDL No. 2942 Document 353 Filed 06/01/20 Page 8 of 12



calculations. The different liability assessments and damage calculations will depend

upon not only each state’s laws relating to contract interpretations, but also the language

of the specific policies, the specific policy limits, if any coverage is warranted, the

specific businesses, the specific reasons that each business had for shutting down, how

long each business had to remain closed under the applicable shutdown order, and

whether businesses were able to mitigate their losses through teleservices or delivery.

        For the foregoing reasons, the convenience and efficiency that centralization

might appear to foster through discovery – which in many if not all cases would seem to

be unnecessary unless there are factual disputes over which policy language applies - is

more illusory than real.    While all the defendants belong to the same industry and

shutdown orders were issued as a result of a global pandemic, written discovery and

depositions (to the extent warranted, which seems unlikely) would involve different

policies, company executives, adjusters, and business practices unique to each insurer.

See In re Ambulatory Pain Pump-Chondrolysis Prods. Liab. Litig., 709 F. Supp. 2d 1375,

1377 (J.P.M.L. 2010) (“[I]ndividual issues of causation and liability continue to appear to

predominate, and remain likely to overwhelm any efficiencies that might be gained by

centralization.”).




                                             8
         Case MDL No. 2942 Document 353 Filed 06/01/20 Page 9 of 12




 II.     There Are More Suitable Alternatives To Minimize the Possibility of
         Duplicative Discovery.

         Preliminarily, it is unclear precisely what discovery would be needed to address

the state law-specific coverage question that these cases share. In the absence of a

significant change in policy language combined with a dispute over which policy applies

– which does not exist in this case – the question of coverage is amenable to a

determination of law through application of the facts pled in the Complaint to the

undisputed policy language. This is the basis of Cumberland’s motion to dismiss, filed as

Docket 6 (https://ecf.njd.uscourts.gov/doc1/119015991465).

         If discovery were needed, there would be more suitable alternatives to transferring

these cases under 20 U.S.C. § 1407 which would minimize the possibility of duplicative

discovery. For example, “notices for a particular deposition could be filed in all actions,

thereby making the deposition applicable in each action; the parties could seek to agree

upon a stipulation that any discovery relevant to more than one action may be used in all

those actions; and any party could seek orders from [any of] the [] courts [in which the

cases are venued] directing the parties to coordinate their pretrial efforts.” In re Eli Lilly

& Co. (Cephalexin Monohydrate) Patent Litig., 446 F. Supp. 242, 244 (J.P.M.L. 1978).

See In re Oklahoma Ins. Holding Co. Act Litig., 464 F. Supp. 961, 965-966 (J.P.M.L.

1979); In re Commercial Lighting Products, Inc. Contract Litig., 415 F. Supp. 392, 393

(J.P.M.L. 1976). See also Manual for Complex Litigation, Parts I and II, §§ 3.11 (rev. ed.

1977).




                                              9
      Case MDL No. 2942 Document 353 Filed 06/01/20 Page 10 of 12



                                    CONCLUSION

       For the foregoing reasons, the parties requesting transfer to either the Eastern

District of Pennsylvania or the Northern District of Illinois for consolidation have failed

to satisfy the applicable MDL requirements, and Defendant Cumberland Mutual Fire

Insurance Company requests that the Panel deny the motions to transfer.

                                             Respectfully submitted,

                                             METHFESSEL & WERBEL, ESQS.
                                             2025 Lincoln Highway, Suite 200
                                             P.O. Box 3012
                                             Edison, N.J. 08818
                                             (732) 650-6511
                                             harrison@methwerb.com
                                             Attorneys for Cumberland Mutual Fire
                                             Insurance Company




DATED: June 1, 2020                          By:__________________________
                                                   Eric L. Harrison




                                            10
      Case MDL No. 2942 Document 353 Filed 06/01/20 Page 11 of 12



                            CERTIFICATE OF SERVICE

I, Eric L. Harrison, hereby certify that, on June 1, 2020, the foregoing Interested Party

Response was filed and made available via CM/ECF to all counsel of record. In addition,

true and correct copies of the above will be served by electronic mail on the following

counsel for Plaintiff N&S Restaurant, LLC:


Samuel H. Rudman
ROBBINS GELLER RUDMAN & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100
SRudman@rgrdlaw.com

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000
PGeller@rgrdlaw.com

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
55 Challenger Road, 6th Floor
Ridgefield Park, New Jersey 07660
(973) 639-9100
cseeger@seegerweiss.com

                                              Respectfully submitted,
                                              METHFESSEL & WERBEL, ESQS.
                                              2025 Lincoln Highway, Suite 200
                                              P.O. Box 3012
                                              Edison, N.J. 08818
                                              (732) 650-6511
                                              harrison@methwerb.com
                                              Attorneys for Cumberland Mutual Fire
                                              Insurance Company




                                             11
     Case MDL No. 2942 Document 353 Filed 06/01/20 Page 12 of 12




DATED: June 1, 2020               By:__________________________
                                        Eric L. Harrison




                                 12
